Citation Nr: 0820763	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-36 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
condition.

2.  Entitlement to service connection for bilateral leg 
condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.

4.  Entitlement to an increased disability rating in excess 
of 20 percent for residuals of gunshot wound, lumbar area, 
with retained foreign bodies, Muscle Group XX.

5.  Entitlement to an increased disability rating in excess 
of 10 percent for residuals of gunshot wound, right leg, with 
retained foreign bodies, Muscle Group XIV.

6.  Entitlement to a compensable disability rating for scars, 
residuals of gunshot wound, left thigh and calf.

7.  Entitlement to a compensable disability rating for scar, 
residuals of gunshot wound, left arm.


8.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

During the course of this appeal, the veteran has raised a 
claim seeking entitlement to service connection for 
degenerative arthritis of the lumbar spine.  This issue has 
not been developed for appellate review, and is therefore 
referred to the RO for appropriate disposition.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  



	(CONTINUED ON NEXT PAGE)


REMAND

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Proper notice from VA must inform the claimant 
of any information and medical or lay evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Based upon its review of the veteran's claims folders, the 
Board finds that additional notice must be given to the 
veteran in this case.  Specifically, the RO's April 2004 
letter to the veteran incorrectly refers to the veteran's 
claim for service connection for bilateral hip condition as 
an increased rating claim.  Moreover, the letter fails 
reference the veteran's claims for increased disability 
ratings for his residuals of gunshot wounds to the right leg, 
left arm, left thigh and calf.  Under these circumstances, 
the Board finds that the RO should provide the veteran with 
proper notice concerning all of the issues being considered 
in this appeal.  This notice should be in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As for the veteran's increased rating claims, the United 
States Court of Appeals for Veterans Claims (Court) has 
recently held that § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id. 

Under the circumstances of this case, the Board concludes 
that additional notice pursuant to Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) is required for the veteran's 
increased compensation claims.   

In December 1978, the RO issued a rating decision which 
denied service connection for arthritis.  Although provided 
notice of this decision that same month, the veteran did not 
perfect an appeal thereof, and it became final.  38 U.S.C.A. 
§ 7105 (West 2002).  

In March 2004, the veteran filed his present claim seeking to 
reopen his claim for service connection for arthritis.  In 
claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those 


elements required to establish service connection that were 
found insufficient in the previous denial.  

Under these circumstances, the Board believes that the RO's 
must provide the veteran with a new notice letter which 
should adequately addresses the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as this case applies to the 
veteran's attempt to reopen his claim seeking service 
connection for arthritis.

The veteran is seeking service connection for a variety of 
conditions herein, including bilateral hip and leg 
conditions.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

In adjudicating the veteran's claims for service connection, 
the RO obtained medical opinions as to whether these 
conditions were "secondary" to or caused by the veteran's 
service-connected disabilities.  However, the medical 
opinions of record do not appear to consider whether any of 
these claimed conditions have been aggravated by the 
veteran's service-connected disabilities.  Accordingly, the 
Board finds that the RO should schedule the veteran for an 
additional examination in order to clarify whether the 
veteran's current bilateral hip and bilateral leg conditions 
are the result of a separate chronic disorder, and what the 
relationship is, if any, there is between these conditions 
and the veteran's service-connected disabilities.

Given the passage of time since his most recent VA 
examinations (May 2005), the veteran should be scheduled for 
new VA examinations to ascertain the current severity of the 
service-connected disabilities on appeal.  Moreover, the RO 
should, with the assistance of the veteran, attempt to obtain 
updated treatment records relating to all of the issues on 
appeal.

Accordingly, the case is remanded for the following action:

1. The RO must provide notice as required 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition, as for his claims seeking 
increased disability ratings, the notice 
must meet the requirements set out in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), to include notice that the 
veteran must provide or request that VA 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the 
consequent effect on employment and daily 
life; notice of the specific requirements 
of the pertinent diagnostic code; notice 
of the assignment of disability 
evaluations and effective dates; and 
notice of the types of evidence available 
to establish entitlement to an increased 
evaluation.

Finally, as for his attempt to reopen his 
claim seeking service connection for 
arthritis, the notice must meet the 
requirements set out in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for each of the 
conditions on appeal herein since 
December 2004.  The RO must then obtain 
copies of the related medical records 
that are not already in the claims file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

3.  The RO must then have the veteran 
undergo the appropriate VA examination(s) 
to determine the current existence and 
etiology of any bilateral hip and/or leg 
disorder found.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion as to 
the following: (1) for any hip or leg 
disorder found, the examiner must 
indentify the condition and indicate 
whether it constitutes a separate chronic 
condition or whether this condition is 
merely a symptom of another condition; and 
if found to be a separate chronic 
condition, the examiner must indicate 
whether this condition was caused by or 
aggravated by the veteran's service-
connected disabilities.  A complete 
rationale for 


all opinions must be provided.  The report 
prepared must be typed.

4.  The RO must then have the veteran 
undergo the appropriate VA examination(s) 
to determine the symptoms and severity of 
his service-connected disabilities, 
including: (1) residuals of gunshot 
wound, lumbar area, with retained foreign 
bodies, Muscle Group XX; (2) residuals of 
gunshot wound, right leg, with retained 
foreign bodies, Muscle Group XIV; (3) 
scars, residuals of gunshot would, left 
thigh and calf; and (4) scar, residuals 
of gunshot would, left arm.  The 
veteran's claims file must be made 
available to the examiner for review in 
conjunction with the 
examination.  

All tests and studies deemed necessary, 
including range of motion testing, must 
be performed.  The examiner must provide 
commentary as to all symptoms shown upon 
examination, including orthopedic, 
neurological and skin (scars), with 
consideration of painful motion, 
functional loss due to pain, additional 
disability during flare-ups, loss of 
power, weakness, a lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of 
movement.  See 38 C.F.R. §§ 4.40, 4.45, 
4.56(c) (2007).  If motion is found to be 
limited by pain, the examiner must 
specify at what degree of each motion 
such pain is noted to begin.  

The examiner must also provide an opinion 
as to whether the veteran's current 
degenerative arthritis of 


the lumbar spine was caused by or 
aggravated by the veteran's service-
connected disabilities.  

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  The examination reports must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must then re-adjudicate all 
of the veteran's claims on appeal, 
including consideration of all of the 
additional evidence received since the 
October 2005 statement of the case.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
must be furnished a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The appeal must then 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



